DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Application
Applicant’s Remarks and amendment in the reply filed on 10/15/2021 is acknowledged. In view of applicant’s Remarks and amendment, the rejection under 112a is hereby withdrawn. 
Claims 16, 20, 46-59 are pending.
Reasons for Allowance
Applicant’s Remarks and amendment, filed on 10/15/2021, has been fully considered and is found persuasive. 
The following is an Examiner’s statement of reasons for allowance:
Applicant’s process for killing cancer stem cells (CSc) in a patient with hematopoietic cancer using CPF-373 as in the instant claims is novel and unobvious over the prior art of record. None of the prior art of record disclose or teach applicant’s process for killing cancer stem cells in a patient with hematopoietic cancer using CPF-373 as in the instant claims. The closest prior art, McGuigan (WO2012/117246), teaches a process for treating a leukemia cancer using CPF-373 and thus deficient in not teaching killing cancer stem cells, which are different from differentiated bulk tumor cells, as provided by the applicant in remarks, filed on 08/07/2020. Further, the cited prior art would not suggest nor motivate to a person of ordinary skill in the art practice the process of killing CSc as in the instant claims.  
Therefore, Claims 16, 20, 46-59 are allowed.
Conclusion
Claims 16, 20, 46-59 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PANCHAM BAKSHI whose telephone number is (571)270-3463. The examiner can normally be reached M-Thu 7-4.30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on 571-2720627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PANCHAM BAKSHI/Primary Examiner, Art Unit 1623